DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Snis US 2016/0202043 (hereinafter Snis).

Regarding claim 1, Snis teaches: a laser 3D printing method with orthopedic function (Fig. 3, [0044], [0047] - - freeform fabrication apparatus using laser), comprising the following steps:
step one, measuring a projection characteristic of each spot within a scanning plane, to obtain a deformation quantity of a focused light spot at the each spot within the scanning plane before rectifying ([0058] - - [0062] - - calibrate the beam; get the settings of focus and astigmatism at different positions when the beam spot is circular);
step two, setting compensation quantities of the each spot within the scanning plane of a light spot orthopedic device according to the measuring result of the step one, so that the size of the focused light spot at the each spot within the scanning plane is consistent ([0058] - - [0062] - - calibrate the beam; get the settings of focus and astigmatism at different positions when the beam spot is circular; [0006]-[0008] - - there is a need to verify the size of the beam spot;);
step three, turning on the laser, and dynamically matching the light spot orthopedic device and a scanning device to perform the laser 3D printing (Fig. 3, [0044]-[0052] - - build 3D model using the calibrated settings for the freeform fabrication apparatus; [0006]-[0008] - - there is a need to verify the size of the beam spot before using the freeform fabrication apparatus; therefore the calibrated settings are used when the freeform fabrication apparatus building objects).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Snis US 2016/0202043 (hereinafter Snis) in view of Yang et al. CN 105945284 (hereinafter Yang) and SHIBAZAKI US 2017/0304946 (hereinafter SHIBAZAKI).

Regarding claim 2, Snis teaches all the limitations of the base claims as outlined above. 

Snis further teaches: step four, performing 3D sintering to powder by using a continuous laser or a pulse laser ([0047] – laser beam is used);

But Snis does not explicitly teach: 
step five, performing laser-induced shock wave impact to a 3D sintered component by using a short pulse width laser; wherein the short pulse width refers to a pulse width of less than 100ns;

However, Yang teaches:
step five, performing laser-induced shock wave impact to a 3D sintered component by using a short pulse width laser; wherein the short pulse width refers to a pulse width of less than 100ns ([0054] - - short pulse width (<100ns));

Snis and Yang are analogous art because they are from the same field of endeavor.  They all relate to laser control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Snis, and incorporating short pulse laser as taught by Yang.  

Yang ([0054]).

But the combination of Snis and Yang does not explicitly teach: 
step six, polishing the 3D sintered component obtained after the step five by using a continuous laser or a pulse laser.

However, SHIBAZAKI teaches:
step six, polishing the 3D sintered component obtained after the step five by using a continuous laser or a pulse laser ([0155] - - laser polishing),

Snis, Yang and SHIBAZAKI are analogous art because they are from the same field of endeavor.  They all relate to laser control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Snis and Yang, and incorporating polishing using a laser as taught by SHIBAZAKI.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide good surface accuracy, as suggested by SHIBAZAKI ([0155]).

Claims 3 – 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Snis US 2016/0202043 (hereinafter Snis) in view of Li et al. CN 104923606 (hereinafter Li) and Kerekes et al. US 2006/0215246 (hereinafter Kerekes).

Regarding claim 3, Snis teaches all the limitations of the base claims as outlined above. 

Snis further teaches: a system for implementing the laser 3D printing method with orthopedic function according to claim 1, comprising: an industrial personal computer ([0006] - - computer); 
a laser ([0047] – laser);
a powder box connected to and controlled by the industrial personal computer and receiving a scan for 3D printing of a workpiece (Fig. 3, [0044] - - build tank).

But Snis does not explicitly teach: 
a light spot orthodontic device, and a vibrating mirror and lens assembly;

However, Li teaches:
a light spot orthodontic device ([0009] - - dynamic focusing and orthopedic system including a pair of cylindrical lenses), and a vibrating mirror and lens assembly ([0010] - - scanning vibrating mirror system);

Snis and Li are analogous art because they are from the same field of endeavor.  They all relate to laser control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Snis, and incorporating laser and its optical system as taught by Li.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve product quality, as suggested by Li ([0006]).

But the combination of Snis and Li does not explicitly teach: 
a laser having an adjustable pulse width and connected to and controlled by the industrial personal computer,
a beam expanding device,

However, Kerekes teaches:
a laser having an adjustable pulse width and connected to and controlled by the industrial personal computer ([0011] - - the laser power is controlled by pulse width modulation),
a beam expanding device ([0076] - - beam expander),

Snis, Li and Kerekes are analogous art because they are from the same field of endeavor.  They all relate to laser control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Snis and Li, and incorporating a laser having adjustable pulse width as taught by Kerekes.  

One of ordinary skill in the art would have been motivated to do this modification in order to control the exposure accurately, as suggested by Kerekes ([0011]).

Regarding claim 4, the combination of Snis, Li and Kerekes teaches all the limitations of the base claims as outlined above. 

Li further teaches: the light spot orthodontic device comprises a pair of cylindrical lenses which could rotate and shift relative to each other. ([0009] - - dynamic focusing and orthopedic system including a pair of cylindrical lenses which could rotate and shift relative to each other).
Snis, Li and Kerekes are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Snis, Li and Kerekes teaches all the limitations of the base claims as outlined above. 

Li further teaches: the light spot orthodontic device comprises a cylindrical lens and an imaging system located behind the cylindrical lens, and the cylindrical lens could nd cylindrical lens is interpreted as an imaging system).
Snis, Li and Kerekes are combinable for the same rationale as set forth.

Regarding claim 7, the combination of Snis, Li and Kerekes teaches all the limitations of the base claims as outlined above. 

Snis further teaches: the powder box is further connected to a powder supply device (Fig. 3, [0044] - - two powder hoppers are powder supply devices).

Regarding claim 8, the combination of Snis, Li and Kerekes teaches all the limitations of the base claims as outlined above. 

Kerekes further teaches: a powder cleaning device connected to the powder box ([0051] - - powder roller is a powder cleaning device) and a powder collecting device connected to the powder cleaning device (Fig. 1, [0050] - - process chamber 102 is a powder collecting device).
Snis, Li and Kerekes are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116